 

IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF GEORGIA

STATESBORO DIVISION

 

THE UNITED STATES OF AMERICA,
Plaintiff,
v. 6:18CRll

FABIAN PINEDA,

Defendant.

0 R D E R

Counsel in the above-Captioned case have advised the Court
that all pretrial motions have been complied with and/or that all
matters raised in the parties' motions have been resolved. by
agreement. Therefore, a hearing in this case is deemed

unnecessary. All motions are dismissed.

1"/
SO ORDERED, this zj §§ day of February, 2019.

V//%”P/W%//Cs

UNITED STATE§rMAGISTRAi E JUDGE
SOUTHERN DISTRICT OF GEORGIA

